Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/23/2021 has been entered.  Claims 1, 3-6, 8-22, 24-30 are pending, and claims 2, 7, and 23 are canceled. 
Response to Arguments

    Response to applicant’s argument with respect to the rejected claims 1, 8-22, and 24-30 is moot as the amendments to claims overcome the claim rejections, therefore, the Claim Rejections-35 U.S.C. § 103 (AIA ) with respect to claims 1, 8-22, and 24-30 withdrawn, and arguments with respect objected claims 2-7 and 23 is moot as stated in the previous office action claims 2-7 and 23 are allowable.  
Allowable Subject Matter

     Claims 1, 3-6, 8-22, 24-30 are allowed.
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record either singularly or in combination teaches or fairly suggests the following underlined limitations: A method for wireless communication at a user equipment (UE), comprising: receiving a downlink (DL) signal from a base station on one or more DL beams; selecting a DL beam of the one or more DL beams for communications from the base station to the UE; transmitting an indication of a nature of beam correspondence between the one or more DL beams at the UE and one or more uplink (UL) beams at the UE, wherein the nature of beam correspondence corresponds to one of: full beam correspondence, partial beam correspondence, or no beam correspondence; selecting a resource or a waveform for uplink transmission, the resource or the waveform corresponding to the selected DL beam of the one or more DL beams and selected based at least in part on the nature of beam correspondence between the selected DL beam and one or more uplink beams at the UE; and transmitting a scheduling request message to the base station using at least one of the resource or the waveform selected based at least in part on the selected DL beam, as disclosed in independent claim 1.  A method for wireless communication at a base station, comprising: transmitting a full beam correspondence, partial beam correspondence, or no beam correspondence; receiving, on at least one of a resource or a waveform, a scheduling request message from the UE; identifying, based at least in part on the resource or the waveform and further based at least in part on the nature of beam correspondence, a selected DL beam of the one or more DL beams for communications from the base station to the UE, the selected DL beam associated with one or more uplink beams at the base station by beam correspondence; and transmitting one or more subsequent messages to the UE using the selected DL beam, as disclosed in independent claim 22.  An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a downlink (DL) signal from a base station on one or more DL beams; select a DL beam of the one or more DL beams for communications from the base station to the UE; transmit an indication of a nature of beam correspondence between the one or more DL beams at the UE and one or more uplink (UL) beams at the UE, wherein the nature of beam correspondence corresponds to one of: full beam correspondence, partial beam correspondence, or no beam correspondence; select a resource or a waveform for uplink transmission, the resource or the waveform corresponding to the selected DL beam of the one or more DL beams and selected based at least in part on the beam correspondence between the selected DL beam and one or more uplink beams at the UE; and transmit a scheduling request message to the base station using at least one of the resource or the waveform selected based at least in part on the selected DL beam, as disclosed in independent claim 29.  An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit a downlink (DL) signal on one or more DL beams; receive an indication of a nature of beam correspondence between the one or more DL beams at a user equipment (UE) and one or more uplink (UL) beams at the UE, wherein the nature of beam correspondence corresponds to one of: full beam correspondence, partial beam correspondence, or no beam correspondence; receive, on at least one of a resource or a waveform, a scheduling request message from the UE; identify, based at least in part on the resource or the waveform and further based at least in part on the nature of beam correspondence, a selected DL beam of the one or more DL beams for communications from the base station to the UE, the selected DL beam associated with one or more uplink beams at the base station by beam correspondence; and transmit one or more subsequent messages to the UE using the selected DL beam, as disclosed in independent claim 30.       For these reasons, independent claims 1, 22, 29, and 30 are allowed.  Claims 3-6, 8-21 
Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
September 13, 2021